    Case 2:20-cv-08391-JFW-PLA Document 16 Filed 10/05/20 Page 1 of 1 Page ID #:195




                                                                                     JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 20-8391-JFW(PLAx)                                            Date: October 5, 2020

Title:        Steven Wang -v- Mercedes-Benz USA, LLC, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER DISMISSING ACTION

       On October 2, 2020, Defendant Mercedes-Benz USA, LLC (“Defendant”) filed a unilateral
Rule 26(f) Report. In the Rule 26(f) Report, counsel for Defendant detailed her attempts to meet
and confer with counsel for Plaintiff Steven Wang (“Plaintiff”) regarding the Joint Rule 26(f) Report
required by the Court’s September 15, 2020 Order and Plaintiff’s counsel’s refusal to cooperate.
As a result of Plaintiff’s failure to cooperate in the preparation of a Joint Rule 26(f) Report, this
action is hereby DISMISSED without prejudice. The Scheduling Conference, currently on
calendar for October 19, 2020 is VACATED. See Fed. R. Civ. P. 41(b); see also Yourish v.
California Amplifier, 191 F.3d 983, 986-88 (9th Cir. 1999); Ferdik v. Bonzelet, 963 F.2d 1258, 1260
(9th Cir. 1992).

         IT IS SO ORDERED.




                                            Page 1 of 1                         Initials of Deputy Clerk sr
